Exhibit 10.2

STOCK APPRECIATION RIGHT AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Harrah’s
Entertainment, Inc. Amended and Restated 2004 Equity Incentive Award Plan (the
“Plan”) shall have the same defined meanings in this Stock Appreciation Right
Award Agreement (this “Award Agreement”).

1.             Grant of Right.  The Company hereby grants to you this Right to
the appreciation in the shares of Common Stock (the “Shares”) set forth in the
Notice of Grant, from the price per Share set forth in the Notice of Grant (the
“Exercise Price”).  The grant of this Right pursuant to this Award Agreement is
subject to the terms, definitions and provisions of the Plan adopted by the
Company and any regulations governing the administration of the Plan, each of
which is incorporated herein by reference. 

2.             Exercise of Right.  This Right is exercisable as follows:

(a)           Right to Exercise.  For purposes of this Award Agreement, Shares
subject to this Right shall vest based on your continued employment or
directorship with the Company or any Subsidiary.  Except as provided in Section
3, this Right may not be exercised after the Expiration Date of this Right as
set forth in the Notice of Grant (the “Expiration Date”).

(b)           Method of Exercise.  This Right shall be exercisable by you in
accordance with the procedures established by the Company.  The Company shall
provide you instructions for exercising this Right.

No Shares shall be issued pursuant to the exercise of this Right unless such
issuance and such exercise comply with all relevant provisions of law and the
requirements of any stock exchange upon which the Shares may then be listed. 
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to you on the date on which this Right is exercised with respect to
such Shares.

3.             Termination of Relationship. 

(a)           Death or Disability.  Unless otherwise stipulated in a Severance
Agreement, if you cease to be a member of the Board, employee, officer or
executive of the Company or any Subsidiary (a “Service Provider”) as a result of
death or Disability (as defined below),  fifty percent (50%) of the unvested
portion of this Right shall automatically vest on the date of such termination
(the “Termination Date”), and you may exercise this Right to the extent then
vested as follows:

Years of Service with the
Company or a Subsidiary

 

Allowable Period to Exercise
Rights Following Death or
Disability

Less than 10

 

one year

10 but less than 20

 

two years

20 or more

 

three years

 

The Allowable Period to Exercise as described above shall not extend beyond the
Expiration Date, except in the event of your death in which case the Expiration
Date shall be extended for a period not to exceed one year to accommodate any
remaining exercise period after your death.  To the extent that you were not
vested in this Right on the Termination Date, or if you do not exercise this
Right within the time specified herein, this Right shall terminate.

For purposes of this Award Agreement,  “Disability” means a determination while
you are a Service Provider or on an authorized leave of absence that you are
disabled under the Company’s long term disability plan.

Upon your death,  the vested portion of this Right may be exercised by your
proper legal representative or your legal beneficiary subject to the Company
being properly assured and legally advised of the rights of such persons.

 

|||


--------------------------------------------------------------------------------




 

(b)           Retirement.  If you cease to be a Service Provider as a result of
Retirement (as defined below), you may exercise this Right to the extent then
vested until the earlier of (i) the Expiration Date or  (ii) two (2) years
following the Termination Date if you have at least ten but less than 20 years
of service with the Company or a Subsidiary or three (3) years following the
Termination Date if you have 20 or more years of service with the Company or a
Subsidiary. To the extent that you were not vested in this Right on the
Termination Date, or if you do not exercise this Right within the time specified
herein, this Right shall terminate.  For purposes of this Award Agreement,
“Retirement” means you cease to be a Service Provider at or after age 55 with at
least 10 years of service with the Company or a Subsidiary.

(c)           Other.  If you cease to be a Service Provider for any reason other
than death, Disability or Retirement, you may exercise this Right to the extent
then vested until the earlier of the Expiration Date or thirty (30) days
following the Termination Date. To the extent that you were not vested in this
Right on the Termination Date, or if you do not exercise this Right within the
time specified herein, this Right shall terminate.

4.             Change in Control.  Unless otherwise stipulated in a Severance
Agreement, you shall have certain rights upon a Change in Control of the Company
as described in the Plan.

5.             Covenants.

(a)           If you (i) voluntarily terminate your employment and within one
year thereafter, directly or indirectly, without the prior written consent of
the Company, go to work for or provide services or assistance (as an employee,
partner, investor, consultant or in any other capacity) to a competing business
in the United States, or (ii) directly or indirectly solicit or recruit to a
competing business any employee (salary grade 20 and higher) of the Company or a
Subsidiary during the one year period following the Termination Date, then you
shall be obligated to repay to the Company in cash any aggregate spread (less
taxes paid by you thereon) realized upon any exercise of the Rights that
occurred during the last three months of employment or thereafter.

(b)           For purposes of this Section 5, a “competing business” is defined
as any business that competes with any business operated or managed by the
Company or a Subsidiary in the United States at the time of the employee’s
termination of employment.  Competition does not include an investment of 1% or
less in the public stock or public debt of a competing business.

(c)           The Chief Executive Officer shall have authority on behalf of the
Company to determine whether the provisions of this Section 5 have been
violated.  The Human Resources Committee shall make this determination in regard
to the Chief Executive Officer.

(d)           The Company shall have the right of set-off to collect the spread
from any amounts owed to you including deferred compensation.

(e)           This Section 5 shall not apply to you if you cease to be a Service
Provider as a result of a termination of your employment without Cause within 18
months following the date of a Change in Control of the Company as described in
Section 4.

6.             Governing Law.  The validity and enforceability of this Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware without regard to otherwise governing principles of conflicts of law.

7.             Nontransferability of Right.  This Right is not assignable or
transferable other than  by will or the laws of descent and distribution and is
exercisable during your lifetime only by you.

8.             Award Agreement Subject to Plan.  The grant of this Right
evidenced by the Award Agreement is made pursuant to all of the provisions of
the Plan and the Award Agreement is intended and shall be interpreted in a
manner to comply with the Plan.

9.             No Employment or Directorship Rights.  Nothing in the Plan or the
Award Agreement shall be confer upon you any right with respect to continuation
of employment or directorship by the Company or a


--------------------------------------------------------------------------------




 

Subsidiary and it shall not interfere in any way with the Company’s or a
Subsidiary’s right to terminate your employment or directorship at any time.

10.           Successors and Assigns.  The terms of this Right shall be binding
upon your executors, administrators, heirs, successors and assigns.


--------------------------------------------------------------------------------